COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Lisa Rodriguez v. Universal Surgical Assistants, Inc.

Appellate case number:      01-19-00236-CV

Trial court case number:    18-DCV-2580-12

Trial court:                458th District Court of Fort Bend County

        Appellant, Lisa Rodriguez, has filed an unopposed motion to stay the appeal
“pending the completion of the procedure under Rule 4.2 of the Texas Rules of Appellate
Procedure” and “direct that the brief of appellant shall be due within ten days after the
filing of a supplemental clerk’s record.” See TEX. R. APP. P. 4.2; see also TEX. R. CIV. P.
306a(4), (5). The motion is granted in part and dismissed in part.
       Appellant is directed to cause the trial court clerk to prepare and file a
supplemental clerk’s record containing the trial court’s order or any additional
documents, as appropriate, or advise the Court of the status of the trial court proceedings
no later than 30 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The Court will set a due date for appellant’s brief when the case is
reinstated on the Court’s active docket. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___May 7, 2019_